50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Felix Augustus KYLE, Plaintiff--Appellant,v.Aaron JOHNSON, Former Secretary of the North CarolinaDepartment of Corrections;  Franklin Freeman, Secretary ofthe North Carolina Department of Corrections;  Joe Hamilton,Former Director, Division of Prisons;  Lynn Phillips,Director, Division of Prisons;  All State Department ofCorrections Personnel At The Caledonia CorrectionalInstitution;  The Hoke Correctional Institution;  The CraggyCorrectional Center;  The Alexander Correctional Center;All Personnel In The North Carolina Department ofCorrections, In their Official Capacities, Defendants--Appellees.
No. 94-7267.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1995.Decided:  Feb. 17, 1995.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Richard L. Voorhees, Chief District Judge.  (CA-94-41)
Felix Augustus Kyle, Appellant Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) complaint.  The court also denied reconsideration.  The district court's dismissal without prejudice is not appealable at this time.  See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.